[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                             FEB 6, 2007
                             No. 06-14149                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 06-00001-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

SEGUNDO DELIO-QUINTERO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (February 6, 2007)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
      Appellant Segundo Delio-Quintero appeals his 151-month sentence imposed

pursuant to his guilty plea for conspiracy to possess with intent to distribute five

kilograms or more of cocaine aboard a vessel within the jurisdiction of the United

States, in violation of 46 U.S.C. § 1903(a), (g), and (j), and 21 U.S.C.

§ 960(b)(1)(B)(ii), and for aiding and abetting possession with intent to distribute

five kilograms or more of cocaine, in violation of 18 U.S.C. § 2 and 21 U.S.C.

§ 960(b)(1)(B)(ii).

      On appeal, Delio-Quintero argues that the district court clearly erred in

denying his request for a reduction based on his role in the offense. Delio-

Quintero also contends that his 151-month sentence was unreasonable.

              A. Denial of Reduction Based on Role in the Offense

      Delio-Quintero first argues that the district court clearly erred in denying his

request for a reduction based on his role in the offense because he was merely a

mechanic, was hired at the last minute, had no decision-making authority, and was

not part of any planning, organizing, or recruiting. He complains that the district

court in a similar case granted a minor-role reduction to a defendant who was an

off-loader, as well as the ship’s cook, during a one-month voyage. He also argues

that the district court appeared to apply the Guidelines in a mandatory fashion and

placed too much emphasis on the amount of drugs involved. Delio-Quintero



                                           2
contends that he should not have received the same sentence as his more culpable

codefendants, the captain of the vessel and the overseer of the cocaine.

      We review a district court’s determination of a defendant’s role in the

offense for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir.

1999) (en banc). “The proponent of the downward adjustment . . . always bears the

burden of proving a mitigating role in the offense by a preponderance of the

evidence.” Id. at 939.

      According to U.S.S.G. § 3B1.2(b), a district court may decrease a

defendant’s offense level by two levels if it finds the defendant was a “minor

participant” in the criminal activity. A “minor participant” is a defendant “who is

less culpable than most other participants, but whose role could not be described as

minimal.” U.S.S.G. § 3B1.2, comment. (n.5).

      In determining whether a minor-role adjustment applies, the district court

should consider the following two principles: “first, the defendant’s role in the

relevant conduct for which [he] has been held accountable at sentencing, and,

second, [his] role as compared to that of other participants in [his] relevant

conduct.” De Varon, 175 F.3d at 940. As to the first prong of the De Varon

analysis, we explained that “[o]nly if the defendant can establish that [he] played a

relatively minor role in the conduct for which [he] has already been held



                                           3
accountable–not a minor role in any larger criminal conspiracy–should the district

court grant a downward adjustment for minor role in the offense.” Id. at 944.

Further, “in the drug courier context, . . . the amount of drugs imported is a

material consideration in assessing a defendant’s role in [his] relevant conduct . . .

[and] may be dispositive–in and of itself–in the extreme case.” Id. at 943.

      With regard to the second prong of the De Varon analysis, we determined

that a district court should look at other participants only to the extent that they

(1) “are identifiable or discernable from the evidence,” and (2) “were involved in

the relevant conduct attributed to the defendant.” Id. at 944. In order to satisfy the

second prong, the defendant must show he is less culpable than most other

participants in his relevant conduct. Id. We recognized, however, that the first

prong set forth in De Varon may, in many cases, be dispositive. Id. at 945. In

some cases, even the least culpable participant in the conspiracy will not be entitled

to a minor-role adjustment. Id. at 944.

      After reviewing the record, we conclude that the district court did not clearly

err in denying a minor-role reduction because Delio-Quintero failed to meet his

burden of showing that his role, as compared to the relevant conduct, was minor.

The district court held Delio-Quintero accountable for the approximately 3,000

kilograms of cocaine on the boat. Delio-Quintero’s argument, that he was less



                                            4
culpable because he was a mere mechanic who had no ownership interest in the

drugs or the boat and was not involved in planning or recruiting, does not suggest

that he played a minor role in the conduct for which he was held accountable but

merely tends to show that Delio-Quintero was not involved in the larger drug

conspiracy. That alone is insufficient to support a minor-role adjustment.

      With regard to the second prong, all five crew members were involved in

using a boat to move the drugs from Colombia and in dumping the drugs from the

boat when they were apprehended. Moreover, even the least culpable participant

may not be entitled to a minor-role reduction. In light of the amount of drugs

involved, we conclude that the district court did not clearly err in finding that

Delio-Quintero failed to meet his burden of showing that he was a minor or

minimal participant.

           B. Reasonableness of Delio-Quintero’s 151-month Sentence

      Delio-Quintero next argues that the disparate sentencing among similar

“boat cases” indicates that his “draconian” 151-month sentence was greater than

necessary, in violation of 18 U.S.C. § 3553(a). He complains that the district court

did not properly take into account that Delio-Quintero was subject to an

immigration detainer and would receive more restrictive confinement in prison

than other prisoners.



                                           5
      As an initial matter, the parties agree that we should review Delio-Quintero’s

sentence for reasonableness, but the government adds that Delio-Quintero must

show plain error because he did not preserve his challenge to the reasonableness of

his sentence below.

      We find it unnecessary to determine whether Delio-Quintero must show

plain error. As discussed below, Delio-Quintero’s sentence was reasonable, and

the district court did not commit any error, plain or otherwise, in the way it

imposed the sentence.

      After the district court has accurately calculated the Guideline range, we

review the final sentence imposed by the district court for reasonableness. United

States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005). The district court’s

imposition of a sentence and our reasonableness inquiry are guided by the factors

outlined in § 3553(a). United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

The § 3553(a) factors take into account:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense . . . ; (3) the need for deterrence; (4) the need to protect
      the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.



                                           6
Id. “[T]here is a range of reasonable sentences from which the district court may

choose.” Id. at 788. While a sentence within the advisory Guidelines range is not

per se reasonable, we ordinarily expect such a sentence to be unreasonable. Id. at

787-88. The burden of establishing that the sentence is unreasonable in light of the

record and the § 3553(a) factors lies with the party challenging the sentence. Id. at

788.

       The district court is not obligated to specifically address and analyze every

§ 3553(a) factor on the record. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). Rather, the district court’s statement that it has considered those factors

is sufficient in post-Booker sentencing. Id. at 1330. Moreover, where the district

court has considered permissible factors, we will not substitute our judgment in

weighing the relevant factors “because our review is not de novo.” United States v.

Williams, 456 F.3d 1353, 1363 (11th Cir. 2006) (noting that the weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court), cert. pet. filed, No. 06-7352 (Oct. 19, 2006) (citation omitted).

       In this case, the record demonstrates that the district court heard Delio-

Quintero’s arguments at sentencing, expressly noting that it had taken into account

the § 3553 factors, “especially the seriousness of the offense and the matter of

promotion of respect for the law and deterrence, both general and specific.” The



                                            7
district court then found that the mid-range 151-month sentence was appropriate.

Although a correctly calculated Guideline range is not per se reasonable, Delio-

Quintero offers no arguments that his sentence is otherwise unreasonable, other

than contending that the district court did not take into account his relatively minor

role and that he would be subject to an immigration detainer. Accordingly, we

conclude that Delio-Quintero’s sentence was reasonable.

      For the above-stated reasons, we affirm Delio-Quintero’s sentence.

      AFFIRMED.




                                           8